Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward James Egan, Sr., appeals the district court’s order denying his self-styled “Motion for Appearance to Testify in a [P]ending [M]atter.” Because Egan’s informal briefs fail to address the district court’s dismissal of the motion, this issue has been abandoned. See 4th Cir. R. 34(b); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009). In any event, we discern no infirmity in the district court’s ruling. Accordingly, we affirm the district court’s order. Egan v. Johnson, No. 7:07-cv-00509-gec-mfu (W.D.Va. Feb. 11, 2011). We deny Egan’s motion for bail and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.